             Case 2:18-cr-00132-RAJ Document 801 Filed 06/04/20 Page 1 of 1




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                        NO. CR18-132RAJ
10
                              Plaintiff,
11                                                     ORDER TO SEAL
12                       v.

13    ROBERT CONRAD OTERO,
                              Defendant.
14
15
16         Having considered the Defendant’s Motion to Seal, and due to the sensitive

17 information of the health and personal records sought to remain under seal in Exhibits
18 A-C to the Declaration in Support of Mr. Otero’s Motion for Compassionate Release
19 Pursuant to 18 U.S.C. 3582(C)(1),
20       IT IS HEREBY ORDERED that the Motion to Seal (Dkt. #799) is GRANTED

21 and Defendant’s Exhibit A-C shall remain sealed.
22       DATED this 4th day of June, 2020.

23
24
                                                    A
25                                                  The Honorable Richard A. Jones
                                                    United States District Judge
26
27
28
     ORDER TO SEAL                                                      HART JARVIS MURRAY CHANG
                                                                           155 NE 100TH ST., SUITE 210
     US v. Robert Conrad Otero, CR18-132RAJ - 1
                                                                          SEATTLE, WASHINGTON 98125
                                                                                (206) 735-7474
